Case 1:18-cr-00224-AJN Document 225 Filed 02/24/20 Page 1 of 1

Coenen seo nanan a “TI
UNITED STATES DISTRICT COURT | pea
SOUTHERN DISTRICT OF NEW YORK ad

 

United States of America,

 

=a
18-cr-224 (AJN)
Ali Sadr Hashemi Nejad,
ORDER
Defendant.

 

 

ALISON J. NATHAN, District Judge:

On February 20, 2020, Sadr filed a letter setting forth his continuing objections to the
proffered expert testimony of Mark Dubowitz. See Dkt. No. 220. By February 24, 2020, the
Government shall respond to the continuing objections to Mr. Dubowitz’s testimony Sadr makes

in his February 20 letter.

SO ORDERED.

  

Dated: February AR , 2020
New York, New York

     

  

J MISONY. NATHAN
United States District Judge

 

 

 
